Name: Regulation (EEC) No 537/70 of the Commission of 23 March 1970 authorising Member States to take measures derogating from certain requirements of the quality standards applicable to exports to third countries of flowering bulbs, corms and tubers
 Type: Regulation
 Subject Matter: technology and technical regulations;  trade;  plant product;  European Union law;  agricultural activity
 Date Published: nan

 Avis juridique important|31970R0537Regulation (EEC) No 537/70 of the Commission of 23 March 1970 authorising Member States to take measures derogating from certain requirements of the quality standards applicable to exports to third countries of flowering bulbs, corms and tubers Official Journal L 067 , 24/03/1970 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 3 P. 0020 Danish special edition: Series I Chapter 1970(I) P. 0138 Swedish special edition: Chapter 3 Volume 3 P. 0020 English special edition: Series I Chapter 1970(I) P. 0157 Greek special edition: Chapter 03 Volume 5 P. 0070 Spanish special edition: Chapter 03 Volume 3 P. 0204 Portuguese special edition Chapter 03 Volume 3 P. 0204 REGULATION (EEC) No 537/70 OF THE COMMISSION of 23 March 1970 authorising Member States to take measures derogating from certain requirements of the quality standards applicable to exports to third countries of flowering bulbs, corms and tubers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 234/68 (1) of 27 February 1968 on the establishment of a common organisation of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage; Having regard to Council Regulation (EEC) No 315/68 (2) of 12 March 1968 fixing quality standards for flowering bulbs, corms and tubers, as amended by Regulation (EEC) No 448/69 (3) and in particular Article 2 (2) thereof; Whereas under Article 2 (2) of Regulation (EEC) No 315/68, Member States may be authorised to take measures derogating from certain requirements of the quality standards in order to allow exporters to meet the trade requirements of certain third countries; Whereas the quality standards established by Regulation (EEC) No 315/68 do not in certain cases allow the trade requirements of third countries to be met ; whereas, when such trade requirements are stable and unchanging, Member States should be authorised to meet them for an unlimited period; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Live Plants; HAS ADOPTED THIS REGULATION: Article 1 1. Member States shall be authorised to take certain measures derogating from the quality standards applicable to exports to third countries of the following flowering bulbs, corms and tubers: Freesia Ragioneri Freesia Refracta Alba Freesia Buttercup Gladioli, with large blooms Gladioli primulinus Gladioli Heraut Gladioli Papillon Iris "Wedgwood" Iris reticulata Tulipa Tulipa "Cordell Hull" Tulipa "American Flag" Tulipa "Montgomery". 2. The measures of derogation mentioned in paragraph 1 may only be taken in respect of sizing and under the conditions and within the limits specified in the Annex. Article 2 This Regulation shall enter into force on 1 June 1970. (1)OJ No L 55, 2.3.1968, p. 1. (2)OJ No L 71, 21.3.1969, p. 1. (3)OJ No L 61, 12.3.1969, p. 1. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1970. For the Commission The President Jean REY ANNEX Conditions and limits provided for in Article 1 (2) >PIC FILE= "T0002315">